Citation Nr: 0310533	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 14, 1994 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

This appeal arises from a February 2001 rating action that 
granted a TDIU effective March 14, 1994.  A Notice of 
Disagreement with the effective date of the award was 
received in August 2001.  In August 2002, the veteran 
testified before the undersigned at a Board of Veterans' 
Appeals (Board) hearing in Washington, D.C.; a transcript of 
the hearing is of record.

In November 2002, the Board remanded this case to the RO for 
due process development pursuant to 38 C.F.R. § 19.9 (2002) 
and Manlincon v. West, 12 Vet. App.  238 (1999).  A Statement 
of the Case (SOC) was issued in January 2003, and a 
Substantive Appeal was received subsequently that month.

On VA Form 9 dated in December 2002, the veteran's 
representative requested a Board hearing at the RO.  On VA 
Form 9 dated January 28, 2003, the veteran requested a Board 
hearing in Washington, D.C.  On VA Form 9 dated January 31, 
2003, the veteran's representative stated that the veteran 
did not want a Board hearing.  By letters of April 2003, the 
Board requested the veteran and his representative to clarify 
whether the veteran wanted a Board hearing, and if so, the 
type and location of the hearing.  The veteran's 
representative responded subsequently in April 2003 that the 
veteran did not want another Board hearing.




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran's October 6, 1993 Substantive Appeal (VA 
Form 9) in his claim for an increased rating for his 
service-connected low back disability also indicates his 
intent to seek a TDIU based on his service-connected low 
back disability, and constitutes an informal claim for 
that benefit.

3.	The veteran did not meet the regulatory schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU prior to 
March 14, 1994. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 14, 1994 
for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5100, 5101(a), 
5103A,  5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.151(a), 3.155(a), 3.157, 3.159, 3.340, 3.400, 4.15, 
4.16(a), 4.19 (2002).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the February 1996 letter from the RO, the April 1996 
rating action, the September 1996 SOC, the October 1998 
rating action, the January 1999 SOC, the April 2000 SSOC, the 
February 2001 rating action and SSOC, the July 2001 letter 
from the RO, the September 2001 SSOC, the November 2002 Board 
Remand, the January 2003 SOC, and the February 2003 letter 
from the RO, the veteran was variously notified of the law 
and regulations governing entitlement to the TDIU and earlier 
effective date benefits he seeks, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO variously and specifically 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claims; 
what evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
In addition, the January 2003 SOC specifically informed the 
veteran of the pertinent VA regulations implementing the VCAA 
and its requirements; notified him that VA needed him to 
furnish the name and address of any medical provider, the 
time frame covered by the records, and the condition for 
which he was treated, and that VA would request such records 
on his behalf if he signed a release authorizing VA to 
request them; and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has obtained extensive VA medical records 
of treatment and evaluation of the veteran from 1990 to 2000, 
and all have been associated with the claims file.  He was 
afforded comprehensive VA examinations in February 1991 and 
January 1993.  A June 1994 decision of the Social Security 
Administration (SSA) finding the veteran entitled to a period 
of disability, and medical records underlying that decision, 
have been associated with the claims file.  By letters of 
March 1998, the RO requested information from several of the 
veteran's reported employers.  In April 1998, a VA Field 
Examination Report was prepared in the veteran's case.  He 
testified at RO hearings in November 1993 and January 1995, a 
Board hearing at the RO in June 1997, RO hearings in March 
1998 and July 1999, and a Board hearing in Washington, D.C. 
in August 2002.  In January 2001, the veteran was furnished a 
complete copy of his VA claims file.  Significantly, neither 
the veteran nor his representative has identified, and the 
claims file does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.

The Board emphasizes that the key question on appeal in this 
case involves a determination as to when a TDIU claim was 
received or when entitlement to a TDIU arose.  Under the laws 
and regulations governing effective dates of awards, the date 
of the filing of the claim, more often than not, is the 
controlling factor.  For the reasons explained in more detail 
below, any later-developed evidence, even if establishing 
earlier entitlement, would not affect the outcome of the 
claim for an effective date prior to March 14, 1994 for the 
grant of a TDIU.  Therefore, the Board concludes that such 
evidence is not shown to be necessary for the resolution of 
the claim, and provides no basis for remand.  
 
Under these circumstances, and in view of the bases for the 
denial of the claim, as explained below, the Board finds that 
adjudication of the claim on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

II.  Analysis

In this case, the veteran requests an effective date for the 
award of a TDIU prior to March 14, 1994.  He requests that 
such award be effective from January 25, 1991, the day the RO 
received his initial claim for service connection for 
residuals of a low back injury.

Under the applicable criteria, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim for increase will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a);          38 C.F.R. § 3.400(o)(1).  It 
is specifically otherwise provided in only one instance: an 
increased award will be effective the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application for the increased award is 
received within one year from such date.  38 U.S.C.A. § 
5100(b)(2); 38 C.F.R. § 3.400(o)(2).  

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law, if 
the report relates to a disability that may establish 
entitlement.  38 C.F.R. § 3.157(a).  

Once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization will 
be accepted as an informal claim for increased benefits.  The 
date of VA outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within 1 year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;   
38 C.F.R. Part 4.  A TDIU may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially-gainful occupation as a result of service-
connected disability, provided that, if there is only 1 such 
disability, it shall be ratable at 60% or more, and that, if 
there are 2 or more disabilities, there shall be at least 1 
disability ratable at 40% or more, and sufficient additional 
disability to bring the combined rating to 70% or more.  
Marginal employment shall not be considered substantially-
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
1 person.  Marginal employment may also be held to exist, on 
a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

Substantially gainful employment is "that which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA 
Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) 
[now para. 7.55b(7)]).  Substantially gainful employment 
suggests  "a living wage."  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991); see also Moore, supra.  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  When a TDIU claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service-
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination that includes an opinion on what effect a 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1995).    

The ability to overcome the handicap of disability varies 
widely among individuals.  A TDIU, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap that must 
be overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially-gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
TDIU.  38 C.F.R. § 4.19.  If a TDIU is based on a disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities provides an evaluation of less than 100%, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.340(a).

In this case, the record shows that, by rating action of 
December 1997, service connection for fibromyalgia was 
granted effective March 14, 1994, and a 20 percent rating was 
assigned.  Service connection is currently in effect for 
residuals of a low back injury with disc involvement and 
fibromyositis, evaluated as 10 percent disabling from January 
25, 1991, 20 percent disabling from November 23, 1992, and 40 
percent disabling from March 14, 1994; and for fibromyalgia 
syndrome, now evaluated as 40 percent disabling from March 
14, 1994.  The combined disability rating was 10 percent from 
January 25, 1991, 20 percent from November 23, 1992, and 60 
percent from March 14, 1994.  A TDIU has been in effect from 
March 14, 1994.  

While the veteran contends that he should be granted an 
earlier effective date for a TDIU back to January 25, 1991, 
there is no pending claim for a TDIU prior to October 6, 1993 
pursuant to which that benefit could be granted.  The record 
is devoid of any communication from or action on the part of 
the veteran that constitutes a claim for or indicates an 
intent to apply for a TDIU prior to October 6, 1993.  The 
veteran's original claim for VA disability compensation 
received on January 25, 1991 was solely for service 
connection for residuals of a back injury, and nothing 
therein may be construed as a claim for a TDIU.  On that 
claim form, the veteran left blank spaces provided for 
information requested of an applicant who claimed to be 
totally disabled, such as employment status, the date last 
worked, and time lost from work due to illness - evidence 
that he was not claiming that he was totally disabled.

Numerous VA outpatient records developed from December 1990 
to October 1992, as well as a February 1991 VA examination 
report, contain no references to any inability of the veteran 
to work.  On the latter examination report, the veteran 
claimed no time lost from work in jobs he performed post 
service 1988 and 1989.  

In November 1992, the RO received the veteran's claim for an 
increased rating for his service-connected low back 
disability.  Although he noted therein that his disability 
was causing him difficulty in obtaining employment and 
impaired his ability to ambulate, nothing therein may be 
construed as a claim for a TDIU, inasmuch as he did not state 
that he was totally disabled.

On 1992 and 1993 VA application forms for medical benefits, 
the veteran reported $4,800 of income from employment in 1991 
and $9,100 of income in 1992, respectively - evidence that he 
was gainfully employed in those years.       

Although a January 1993 VA examination report noted that the 
veteran had been unemployed since September 1992 when he was 
let go from his job because he was unable to perform the 
specific job requirements due to his medical condition, that 
examination report cannot be construed as a claim for a TDIU, 
inasmuch as it only reflected how his service-connected low 
back disability impaired him industrially, and contained no 
indication that he was unable to secure or follow all forms 
of substantially-gainful employment as a result of his 
service-connected low back disability.  Similarly, a February 
1993 VA outpatient assessment that the veteran's spinal 
disorder limited his occupational function and impaired his 
ability to secure and maintain employment contained no 
indications that he was unable to secure or follow all forms 
of substantially-gainful employment as a result of his 
service-connected low back disability.  Subsequent March and 
May 1993 outpatient records indicated that his condition had 
variously worsened and improved over the course of therapy.
   
The veteran's March 1993 NOD with an earlier  March 1993 
rating action that increased the rating of his service-
connected low back disability from 10 percent to 20 percent 
may not be construed as a TDIU claim, inasmuch as he did not 
state therein that he was totally disabled.    

An August 1993 VA behavioral medicine clinical report 
indicated that the veteran was currently unemployed, and last 
worked as a maintenance supervisor in late 1992 and early 
1993.  However, that report indicated that he had back, 
colonic, and headache disabilities, and nothing therein 
indicated that he was unable to secure or follow all forms of 
substantially-gainful employment solely as a result of his 
service-connected low back disability.  

During a November 1993 RO hearing, the veteran testified that 
he last worked in August 1992, but that an employment 
counselor had determined that he could work in a less 
stressful job - evidence that he was not disabled from all 
forms of substantially-gainful employment.

On October 6, 1993, the RO received the veteran's Substantive 
Appeal (VA Form 9) in his claim for an increased rating for 
his service-connected low back disability, wherein he also 
stated that he was unable to seek gainful employment due to 
that disorder.  The Board construes this statement to be the 
first indication in the record of the veteran's intent to 
seek a TDIU based on his service-connected low back 
disability, sufficient to constitute an informal claim for 
that benefit.  However, that informal claim alone is 
insufficient to award a TDIU from that date, inasmuch as the 
effective date of an evaluation and award of compensation 
based on a claim for increase must be the date of receipt of 
the claim or the date the entitlement arose, whichever is 
later (see 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1)).  

Although the veteran filed an informal claim for a TDIU in 
October 1993, he did not meet the regulatory schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU prior to March 14, 
1994.  The veteran was only service connected for one 
disability, residuals of a low back injury, prior to March 
14, 1994.  It was only rated              20 percent 
disabling prior to that date, and the record does not show 
sufficient additional disability to bring that sole rating to 
60 percent or more prior to that date.  Service connection 
was not granted for fibromyalgia until the rating action of 
December 1997, and the effective date of the grant of service 
connection was March 14, 1994.  At the time of the initial 
grant of service connection, the fibromyalgia was rated only 
20 percent disabling, and the disability rating was not 
raised to       40 percent (effective from March 14, 1994) 
until the rating action of February 2001.  Thus, the combined 
disability rating for both service-connected disabilities, 
residuals of a low back injury and fibromyalgia (each 
evaluated as 40 percent disabling), was only 60 percent prior 
to March 14, 1994, and the record does not show sufficient 
additional disability to bring the combined disability rating 
to 70 percent or more prior to March 14, 1994.  The basis for 
the RO's award of a TDIU on and after March 14, 1994 is not 
the subject of this appeal.  

As a final note, the Board notes that, in June 1994, the SSA 
found the veteran entitled to a period of disability and to 
disability insurance benefits from February 1992 based on 
consideration of both his service-connected and non-service-
connected disabilities.  The duty to assist a veteran 
includes obtaining SSA records and giving them appropriate 
weight and consideration in determining whether to award or 
deny a TDIU.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
While SSA records must be considered along with other 
evidence in determining whether a veteran is unfit for 
employment, they are not binding as to such determination.  
Washington v. Derwinski, 1 Vet. App. 459 (1991).  The SSA 
criteria for establishing entitlement to disability insurance 
benefits and a period of disability differ from VA criteria 
for establishing entitlement to a TDIU.  There is no 
statutory or regulatory authority for the determinative 
application of SSA regulations to the adjudication of VA 
claims, and the VA has not adopted certain SSA regulations 
that would generally be beneficial to a claimant.  Beaty, 6 
Vet. App. at 538.  For example, where an applicant for SSA 
disability benefits is unable to perform jobs previously 
held, the burden is on the SSA to establish that other jobs 
exist that the applicant could perform.  42 U.S.C. 
§ 1382c(a)(3); see also Williams v. Shalala, 997 F. 2d 1494 
(D.C. Cir. 1993).  That duty is specifically placed upon the 
SSA by statute.  See  42 U.S.C. § 1382c(a)(3)(A)-(B).  
However, there is no statute or regulation which requires the 
VA to conduct a job market or employability survey to 
determine whether a claimant is unemployable as a result of 
one or more service-connected disabilities, or to use experts 
to resolve the issue of unemployability.  See Gary.  Although 
the VA has a duty to assist a claimant in developing the 
facts pertinent to his claim, on the facts of this case - 
where the medical evidence addresses industrial impairment 
and the evidence does not suggest that the impairment with 
sole consideration of the service-connected disabilities is 
total - 38 U.S.C.A. § 5107(a) does not require the VA to 
demonstrate that there are specific employment opportunities 
available to the appellant in order to deny a TDIU.  

On the basis of the pertinent legal authority and the record, 
the Board must conclude that the claim for an effective date 
prior to March 14, 1994 for a TDIU must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



ORDER

An effective date prior to March 14, 1994 for a TDIU is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

